Per Curiam.
The decision of this ease (known as the eleven count case) is controlled by that in Olivit Brothers v. Pennsylvania Railroad Co., No. 69 of this present term, otherwise known as the thirteen count case. As in that case (No. 69) there may be a recovery for some of the shipments.
The judgment below will be reversed and a venire de novo awarded.
For affirmance—Bergen, White, JJ. 2.
For reversal—The Chibe Justice, Garrison, Swayze, TrisnoiiarivParker, Minturn, Katusoít, Black, Vredenburgh, Teriicne, Heppenii ether, Williams, Taylor, JJ. 13.